              Case 1:17-cv-06903-RJS Document 72 Filed 11/25/20 Page 1 of 3




November 25, 2020                                                                                      Randy M. Mastro
                                                                                                       Direct: +1 212.351.3825
                                                                                                       Fax: +1 212.351.5219
VIA ECF AND E-MAIL (CA02_RJSChambers@ca2.uscourts.gov)                                                 RMastro@gibsondunn.com

Hon. Richard J. Sullivan
United States Circuit Judge
500 Pearl St., Room 2530
New York, New York 10007
Re:       Oakley v. MSG Networks, Inc., et al., 17-cv-6903 (RJS) 1
Dear Judge Sullivan:
I write as Defendants’ counsel, pursuant to Your Honor’s Rule 2(A), to request a pre-motion con-
ference seeking permission to file a motion for summary judgment, pursuant to Federal Rule of
Civil Procedure 56(a), and for a stay of discovery pending that motion’s disposition.
On February 19, 2020, this Court granted Defendants’ motion to dismiss, in full, Plaintiff Charles
Oakley’s claims. Dkt. No. 68. On November 16, 2020, the Second Circuit affirmed the dismissal
of Oakley’s four defamation and libel claims, false imprisonment claim, and two denial of public
accommodation claims. See Oakley v. Dolan, 2020 WL 6703527, at *1 (2d Cir. 2020). It re-
versed the dismissal of Oakley’s assault and battery claims—which are really the same claim—
finding the allegations sufficient to allow the case to proceed past the motion to dismiss stage. Id.
The Second Circuit’s opinion made clear that this lone surviving claim is exceedingly narrow.
Critically, the Second Circuit expressly rejected Oakley’s contention that “the act of [his] removal
[from Madison Square Garden] was unreasonable.” Id. at *3 (emphasis added). As the Court em-
phasized, the only question that remains is whether “the security guards used excessive force in
accomplishing the removal” of Oakley. Id. (emphasis added). Questions concerning whether De-
fendants had the right to remove Oakley, or what precipitated his removal, are not relevant to that
determination. 2 All that is left to this case is whether the physical act of force used to remove
Oakley was “objectively unreasonable,” which it is Oakley’s burden to prove. 3
The uncontroverted video evidence already in this record shows that the Defendants, working in
conjunction with NYPD officers, did not act unreasonably in removing Oakley, and that Oakley’s
allegations to the contrary—including that he was supposedly thrown to the ground twice—are
complete fabrications. This Court should permit Defendants to move for summary judgment,
based on this case-determinative evidence.


 1
      Because all claims against James Dolan have been dismissed, Defendants respectfully request that the Court or-
      der his name removed from the case caption.
 2
      Because the Second Circuit “affirm[ed] the denial of leave to amend,” Oakley is now barred from seeking to ex-
      pand the scope of his allegations. See Oakley v. Dolan, 2020 WL 6707696, at *1 n.3 (2d Cir. Nov. 16, 2020).
 3
      See, e.g., Lowth v. Town of Cheektowaga, 82 F.3d 563, 573 (2d Cir. 1996); cf. Dkt. No. 68 at 15 (emphasizing
      that “[t]he law is clear that ‘a property owner has the right to use reasonable force to eject a trespasser from its
      premises’” (quoting Mitchell v. N.Y. Univ., No. 2014 WL 123225, at *1 (N.Y. Sup. Ct. Jan. 8, 2014))).
            Case 1:17-cv-06903-RJS Document 72 Filed 11/25/20 Page 2 of 3




November 25, 2020
Page 2

LEGAL STANDARDS: “Rule 56(b) permits motions for summary judgment ‘at any time until
30 days after the close of all discovery,’” including “prior to discovery.” Ali v. City of N.Y., 2012
WL 3958154, at *3 n.10 (S.D.N.Y. Sept. 5, 2012) (Kaplan, J.) (quoting Fed. R. Civ. P. 56(b)).
The party opposing relief “may not rely on mere speculation or conjecture as to the true nature of
the facts to overcome [the] motion.” Hicks v Baines, 593 F.3d 159, 166 (2d Cir. 2010). A “bare
assertion that evidence to support a fanciful allegation lies within the exclusive control of the de-
fendants, and can be obtained only through discovery, is not sufficient to defeat a motion for sum-
mary judgment.” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986).
CONSIDERATION OF VIDEO EVIDENCE: Defendants intend to rely on the following vid-
eos to support their summary judgment motion: (i) footage from ESPN’s national broadcast, Dkt.
No. 43-1 (“ESPN Video”); (ii) internal audioless Arena Cam footage, Dkt. Nos. 43-2a (“Arena
Cam”), 43-2b; (iii) a fan video published on the New York Times’s website, Dkt. No. 43-3 (“NYT
Video”); (iv) a fan video made available on YouTube, Dkt. No. 43-4 (“YouTube Video”); and (v)
post-incident audioless security footage, Dkt. No. 43-5. To date, neither this Court nor the Second
Circuit has examined these videos. See Dkt. No. 68 at 6; see also Oakley, 2020 WL 6703257, at
*2 n.3. Notably, however, Oakley actively encouraged the circuit judges to consider the video in
his appeal. See Oral Argument at 7:28–32, Oakley, 2020 WL 6703257 (No. 20-642) (“I’m happy
for you to look at the video.”); id. at 8:52–56 (“You should look at the video.”). Because both
parties have represented that the videos support their position, there is no reason that this Court
should not now consider this objective and uncontroverted evidence on summary judgment. 4
CONTENT OF VIDEO EVIDENCE: As a preliminary matter, the video evidence disproves
the two key allegations on which the Second Circuit based its decision: that Oakley was “thrown
to the ground by actions that greatly exceeded the amount of force that was necessary,” and that
his removal was effectuated exclusively by “security officers” who “were not trying to handcuff a
person whom they had authority to arrest.” Oakley, 2020 WL 6703257, at *3. Multiple videos
document that Oakley was never thrown to the ground—he tripped, and later fell as he turned
around while being led out (then grabbed a rail resisting removal). See Arena Cam at 8:20:08–12
(Oakley trips); YouTube Video :09–15 (same); ESPN Video :20–25 (Oakley falls); NYT Video
:49–56 (same); YouTube Video 2:30–55 (grabs rail). And the videos are equally clear that NYPD
officers were present with security guards throughout the confrontation. Arena Cam 8:19:42.2
(Oakley looks at NYPD officer while still seated); NYT Video :05–20 (NYPD officer present).
The video evidence likewise confirms that other key allegations of Oakley’s are fabrications, and
that the force used to remove Oakley was not objectively unreasonable:

 4
     While Oakley complained on appeal that the video evidence “does not show what Defendants’ security personnel
     told Oakley” or “demonstrate what . . . Oakley said prior to being confronted,” Reply Brief at 4, Oakley, 2020
     WL 6703257, these issues are now irrelevant given the Second Circuit’s dismissal of Oakley’s discrimination
     claim and its finding that Defendants had the right to remove Oakley. Nor is audio necessary to assess whether
     the physical act of removing Oakley was unreasonable. See, e.g., McKinney v. Dzurenda, 555 F. App’x 110, 111
     (2d Cir. 2014) (excessive force claims dismissed based on audioless video); McCoy v. Ferguson, 2019 WL
     3806008, at *2–3 (S.D. W. Va. Aug. 13, 2019) (discovery “unnecessary” in light of audioless video).
                Case 1:17-cv-06903-RJS Document 72 Filed 11/25/20 Page 3 of 3




November 25, 2020
Page 3

•       While Oakley suggests that he was overpowered by “three large men,” Dkt. No. 36 ¶ 34, Oak-
        ley in fact towered over all of the security officers involved, see generally NYT Video;
•       During the initial exchange with security, Oakley invaded a security guard’s personal space,
        Arena Cam 8:19:40–47, and then violently extended his arm and lunged at that guard (who
        had backed away), id. at 8:19:47.7, thoroughly discrediting his claim that he was in “a defen-
        sive posture” and “had no intention of engaging in any violent behavior,” Dkt. No. 36 ¶ 38;
•       Oakley’s allegation that he was “shov[ed] to the ground within seconds” of security arriving is
        false, as nearly a minute passed between the guards arriving and an agitated Oakley tripping
        and falling to the floor, compare Dkt. No. 36 ¶ 43, with Arena Cam 8:19:23–20:10;
•       Upon returning to his feet after his fall, Oakley did not “request an explanation” for his ejec-
        tion, contra Dkt. No. 36 ¶ 45, but instead yelled “that’s some bullsh*t,” NYT Video :04–14,
        and refused a security guard’s request to “please walk,” NYT Video :08–12;
•       After refusing to walk out with security, Oakley shoved his finger in a security guard’s face
        and shouted “get the f**k out of my face,” id. :15–22;
•       When the security guard responded “no problem,” Oakley escalated the situation by shouting
        “I said it to your mother**king face, mother**ker,” id. :18–26;
•       At this point, Oakley struck the security guard in the face, propelling his head backwards and
        evoking audible gasps of “no!” from the crowd, id. :29– 31—an attack that can in no way be
        characterized as “self-defense,” contra Dkt. No. 36 ¶ 46;
•       When another security guard softly rested his open hand on Oakley’s back, NYT Video :33–
        35, Oakley screamed “get off of me,” chopped downward on the security guard’s arm, and
        twice shoved the security guard into a row of seats, id. :35–40; ESPN Video :09–11.
It was only after all this aggressive behavior on Oakley’s part that security guards—with the help
of one or more uniformed NYPD officers—had to use force to remove Oakley, who continued to
resist removal from the arena. See, e.g., NYT Video at :40–50. Notably, the security guards and
NYPD officers removed Oakley without inflicting any physical injuries.
The Supreme Court has instructed that where, as here, video evidence “blatantly contradicts” a
party’s allegations, courts should reject those allegations and grant summary judgment based on
the video evidence. See Scott v. Harris, 550 U.S. 372, 380–81 (2007). 5 Defendants’ “reliable ob-
jective evidence . . . speak[s] for itself,” and demands the immediate dismissal of Oakley’s case.
See Marcavage v. City of N.Y., 689 F.3d 98, 110 (2d Cir. 2012). Accordingly, Defendants intend
to seek summary judgment dismissing Oakley's sole remaining claim alleging assault and battery,
as well as a stay of discovery pending the motion’s disposition.
Respectfully,
/s/ Randy M. Mastro

    5
        See also, e.g., Kalfus v. N.Y. & Presbyterian Hosp., 476 F. App’x 877, 880 (2d Cir. 2012) (affirming summary
        judgment where video evidence “belie[d] th[e] claim”); Pizarro v. Bd. of Corr., 2018 WL 3462512, at *2–5
        (S.D.N.Y. July 17, 2018) (Sullivan, J.) (relying on video evidence that contradicted plaintiff’s claims); Lin v. City
        of N.Y., 2016 WL 7439362, at *11–12 (S.D.N.Y. Dec. 21, 2016) (Engelmayer, J.) (same).
